Citation Nr: 1739499	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-12 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right leg disability as secondary to the service-connected status post fracture, left ankle (left ankle disability).

2.  Entitlement to service connection for left hand disability as secondary to the service-connected left hip disability. 

3.  Entitlement to an initial disability rating in excess of 70 percent for the service-connected major depression.

4.  Entitlement to an increased disability rating in excess of 20 percent for the service-connected left ankle disability.

5.  Entitlement to an increased disability rating in excess of 20 percent for the service-connected left hip bursitis (left hip disability).  

6.  Entitlement to special adapted housing.

7.  Entitlement to a special home adaptation grant.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from February 1970 to October 1971.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 



FINDINGS OF FACT

1.  The Veteran reported that he earned a General Education Diploma (GED) during service, has past relevant work experience as a carpenter, and has not worked full time since approximately June 2006.

2.  For the entire TDIU rating period from September 7, 2007, the service-connected disabilities are major depression, rated at 70 percent; status post fracture of the left ankle, rated at 20 percent; and left hip bursitis associated with status post fracture of the left ankle, rated at 20 percent.  The combined disability rating is 80 percent. 

3.  For the entire TDIU rating period from September 7, 2007, the service-connected disabilities precluded substantially gainful employment.

4.  On April 5, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for the issues of service connection for a right leg disability as secondary to the service-connected left ankle disability, service connection for left hand disability as secondary to the service-connected left hip disability, an initial disability rating in excess of 70 percent for the service-connected major depression, an increased disability rating in excess of 20 percent for the service-connected left ankle disability, an increased disability rating in excess of 20 percent for the service-connected left hip disability, special adapted housing, special home adaptation grant is requested if a TDIU was granted.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a right leg disability as secondary to the service-connected left ankle disability have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a left hand disability as secondary to the service-connected left hip disability have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017). 

3.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial disability rating in excess of 70 percent for the service-connected major depression have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017). 

4.  The criteria for withdrawal of the appeal for the issue of entitlement to an increased disability rating in excess of 20 percent for the service-connected left ankle disability have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appeal for the issue of entitlement to an increased disability rating in excess of 20 percent for the service-connected left hip disability have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the appeal for the issue of entitlement to special adapted housing have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of the appeal for the issue of entitlement to special home adaptation grant have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

8.  Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met for the claim period from September 7, 2007.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Given the favorable outcome of the TDIU appeal, which is a full grant of benefits sought, the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Additionally, there is no need to discuss how VA fulfilled the duties to notify and assist with respect to the remaining issues because the Veteran has requested withdrawal of those appeals if a TDIU was granted.

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

TDIU Analysis

The Veteran contends that he has been unemployable since approximately June 2006 due to service-connected disabilities.  For the TDIU rating period from September 7, 2007 (date of claim), forward, the Veteran is service connected for major depression, rated at 70 percent; status post fracture of the left ankle, rated at 20 percent; and left hip bursitis associated with status post fracture of the left ankle, rated at 20 percent.  The combined disability rating is 80 percent. 

Thus, the Veteran has two or more service-connected disabilities, with one disability (i.e., major depression) rated at 40 percent or higher for the entire period from September 7, 2007, and a combined 80 percent rating for the service-connected disabilities; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16 (a) are met for the entire TDIU rating period.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran has been unable to obtain or maintain substantially gainful employment solely due to the service-connected disabilities for the entire TDIU rating period from September 7, 2007.  The Veteran has past relevant work as a carpenter, welder, iron worker, and factory worker, and last worked full-time in June 2006.  The evidence shows that the service-connected major depression was manifested by occupational and social impairment resulting in deficiencies in thinking, work, and mood due to psychiatric symptoms of blunted affect, severe depression and anxiety, suicidal ideation, chronic sleep impairment, and mildly impaired memory.  See April 2010 letter from a VA mental health provider (opining that employment would be very difficult for the Veteran, if possible at all, in light of pain, sleep difficulties, irritability and anger, disturbed relationships, and anxiety resulting in panic attacks); November 2010 VA examination report (opining that it was as likely as not that the service-connected depression aggravated the ability to secure and maintain gainful employment); see also June 2016 VA social worker letter (opining that the Veteran was unable to sustain employment from a mental health perspective due to the invasiveness of the symptoms and the limitations they place on his daily life).  The service-connected left ankle disability was manifested by decreased range of motion, painful motion, pain with weight-bearing, locking, giving way, use of a left ankle brace, and flare-ups with prolonged walking.  The left hip disability was manifested by pain with palpation during range of motion, pain with weight bearing, and constant pain during flare-ups caused by walking and carrying items.  


This evidence, considered together with evidence that VR&E services were denied in May 2008 on the basis that it was determined that it was not reasonable to expect the Veteran to be able to train for or obtain a suitable job at that time due to the severity of service-connected disabilities, supports a finding that the Veteran is unemployable due to the service-connected depression and left ankle and hip disabilities.  Because the Veteran's past work experience requires the ability to concentrate on tasks for safety reasons, as well as the ability to stand and walk for prolonged periods and carry objects, and he has limited education, it is likely that the service-connected psychiatric disability and left ankle and left hip disabilities would significantly impair the ability to retain substantially gainful employment.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met for the entire period from September 7, 2007.

Withdrawal of Remaining Issues on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On the record at the April 2017 Board hearing, the Veteran requested to withdraw the appealed issues of service connection for a right leg disability, service connection for a left hand disability, a higher initial rating for the service-connected major depression, an increased disability rating for the service-connected left ankle disability, an increased disability rating for the service-connected left hip disability, special adapted housing , and a special home adaptation grant if a TDIU was granted.  See Board hearing transcript, page 2.  For the reasons explained above, a TDIU was granted for the entire rating period.  Thus, because the Veteran has 

withdrawn the appeal of these issues, there remain no allegations of errors of fact or law for appellate consideration, and the Board does not have jurisdiction to review them.  For this reason, the withdrawn issues will be dismissed.


ORDER

The appeal for service connection for a right leg disability as secondary to the service-connected left ankle disability is dismissed.

The appeal for service connection for left hand disability as secondary to the service-connected left hip disability is dismissed. 

The appeal for an initial disability rating in excess of 70 percent for the service-connected major depression is dismissed.

The appeal for an increased disability rating in excess of 20 percent for the service-connected left ankle disability is dismissed.

The appeal for an increased disability rating in excess of 20 percent for the service-connected left hip disability is dismissed.  

The appeal for special adapted housing is dismissed.

The appeal for special home adaptation grant is dismissed.

A TDIU is granted.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


